DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 3/12/2020.
3.	This Office Action is made Non-Final.
4.	Claims 11, and 27-28 are objected to for allowable subject matter.
5.	Claims 1-30 are pending. 
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 7/28/2020 and 11/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
7.	Claims 11, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-8, 12-14, 23, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by You et al. US 20200229271 hereafter You. 

As to Claim 1.  You discloses a method of wireless communication performed by a central unit (CU) [i.e. node/parent node/IAB node-1/gNB; Note: per Applicant’s specification a CU may be Base Station, eNB, gNB, etc. See Applicant’s Sections 0039-0040], comprising [Figs. 1, 15 (IAB node-1 is a parent node of IAB), Abstract, Section 0186: Method performed by a communication node in a wireless communication system. Distributed/centralized coordination mechanism]:
determining a set of one or more resources [Section 0006: The system includes plurality of base stations and UEs, and method of configuring and allocating resources] that is unavailable for use by a distributed unit (DU) of the CU [Section 0233, 0246, 0248, Claim 9: From perspective of IAB node, resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable), a hard resource, and a soft resource; resource configuration information include link direction information and availability information. The availability information about the soft resource may be as follows: [0248] Indicated as not-available (INA): Explicitly or implicitly indicates that a DU resource is unavailable. Wherein the availability of the time resource is one of always available, unavailable, and availability configured to be controlled by a parent node of the communication node based on the resource configuration information],
and transmitting, to the DU [i.e. IAB node-DU] and toward an inferior node [i.e. child node of the IAB node or UE/MT] configured to use the set of resources, information to indicate that the set of resources is unavailable [Fig. 15, Sections 0260, 0262, 0304: The IAB node receives DU configuration information from a parent node [i.e. CU) of the IAB node. When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI. The IAB node receives resource configuration information include a DU configuration; and the IAB node may identify, on the basis of the resource configuration information, whether each time resource is unavailable (NA) resource]. 

As to Claim 2.  You discloses the method of claim 1, wherein the information to indicate that the set of resources is unavailable includes an indicator that each resource, of a plurality of resources that includes the set of resources, is for one of: downlink assignment, flexible assignment, or uplink assignment [Sections 0221-0224, 0233: Time domain resources indicated as DL resource, UL resource, Flexible time resource. From perspective of IAB node, resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable)].

As to Claim 3.  You discloses the method of claim 2, wherein the flexible assignment indicates that a resource, of the set of resources, is unavailable [Sections 0233, 0262: Resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable), a hard resource, and a soft resource; resource configuration information include link direction information and availability information. Specifically, when the IAB node receives the DU configuration information, the IAB node may obtain information about the link direction (e.g., downlink, uplink, or flexible) and availability such as unavailable].

As to Claim 4.   You discloses the method of claim 1, wherein the set of resources is unavailable for use for one or more types of communications [Section 0262: When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI].

As to Claim 5.   You discloses the method of claim 4, further comprising: transmitting semi-static signaling identifying the one or more types of communications [Sections 0185, 0320: Considering mechanism for scheduling coordination, resource allocation, which is  necessary to support semi-static coordination of resources for IAB nodes. Resources are configured schedule for communication].

As to Claim 6.  You discloses the method of claim 1, wherein transmitting the information comprises: transmitting a dedicated slot allocation configuration message to the inferior node [Sections 0185,  0237: A mechanism is considered for scheduling coordination, resource allocation, which is support of resources frequency, time in terms of slot/slot format for IAB node. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link].

As to Claim 7.    You discloses the method of claim 6, wherein the dedicated slot allocation configuration message identifies the set of resources that is unavailable for use by the DU as flexibly assigned resources [Sections 0193, 0262: Coordination of resources are in terms of slot format. When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI; Specifically, when the IAB node receives the DU configuration information, the IAB node may obtain information about the link direction (e.g., downlink, uplink, or flexible) and availability such as unavailable].

As to Claim 8.    You discloses the method of claim 1, wherein the inferior node is a user equipment (UE) or a mobile terminal (MT) [Section 0147: A distributed unit (DU), which provides an access connection with UEs or a connection with an MT of a lower IAB node].

As to Claim 12.     You discloses the method of claim 10, wherein the resource is determined based at least in part on at least one of a DU capability, a processing latency, a downlink control information (DCI) preparation latency, a resource release latency, a resource reclaim latency, or a combination thereof [Sections 0143, 0258, 0262: Centralized scheduling involves scheduling delay and incurs latency.  DCI include resource configuration of INA (not available). When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication].
As to Claim 13.   You discloses the method of claim 9, wherein transmitting the signal comprises: transmitting the signal based at least in part on an identifier of the inferior node [Sections 0070, 0154, 0262: The gNB provide radio resource management, resource allocation and the like corresponding to functions such as UE address assignment. The UE receive downlink signal transmission. Perform L1 signaling such as DCI with child about unavailable resources].

As to Claim 14.   You discloses the method of claim 9, wherein transmitting the signal comprises: transmitting the signal based at least in part on the set of resources including at least one of an unavailable resource, a soft assigned resource, or a combination thereof [Section 0233: From perspective of IAB node, resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable), a hard resource, and a soft resource; resource configuration information include link direction information and availability information].

As to Claim 23.    You discloses a method of wireless communication performed by a distributed unit (DU) [i.e. node/parent node/IAB node-1/gNB; Note: per Applicant’s specification a DU may be Base Station, eNB, gNB, etc. See Applicant’s Sections 0039-0040], comprising [Figs. 1, 15, Abstract, Section 0186: Method performed by a communication node in a wireless communication system. Distributed/centralized coordination mechanism]:
 	determining a set of one or more resources that is unavailable to the DU [Section 0229: (From a DU perspective of an IAB node, a child link has the following resource types) Not-available (NA) time resource not used for communication via a DU child link]; and transmitting, to an inferior node [i.e. child node of the IAB node or UE/MT] of the DU, signaling [i.e. L1 signaling or DCI] identifying the set of resources that is unavailable for the DU [Fig. 15, Section 0177, 0262: Downlink transmission from the IAB node to a child IAB node served by the IAB may be scheduled by the IAB node itself. Specifically, when the IAB node receives the DU configuration information, the IAB node may obtain information about unavailable resources for communication with the child node of the IAB node; and the control may be performed by L1 signaling, such as DCI].

As to Claim 29.    You discloses the method of claim 25, wherein transmitting the signaling comprises: transmitting the signaling in a next available downlink control information (DCI) resource after the set of resources becomes unavailable [Section 0262: The availability of a soft resource among the resources available for the communication with the child node may be finally determined by control of the parent node of the IAB node; the control may be performed by L1 signaling, such as DCI].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 9-10, 15-22, 24-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 20200229271 hereafter You in view Kim et al. US 20180367289 hereafter Kim.   

As to Claim 9.    You discloses the method of claim 1, wherein transmitting the information comprises: transmitting a signal to the DU to cause the DU to [Fig. 15, Sections 0260, 0262: The IAB node receives DU configuration information from a parent node [i.e. CU) of the IAB node. When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI] 
Although, You discloses MT/UE have slot format indication configuration such as in [Sections 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link], yet You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches transmit an updated slot format indicator (SFI) to the inferior node [Sections 0138, 0406: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)],
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration in which slot format corresponds to mechanism for resource allocation of resources; ability to receive information relating to resources that are unavailable/reserved for usage with the teaching of Kim relating to receiving SFI indicating resources reserved/not available, SFI override current resource configuration, and UE is not allowed to transmit/receive after receiving updated SFI. By combining the method/systems, the UE/MT can receive an 

As to Claim 10.   You discloses the method of claim 9, further comprising [Sections 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link]:
You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches  transmitting an indicator to indicate a resource for the DU to transmit the updated SFI [Sections 0101, 0138, 0371, 0406: There are multiple base stations for facilitating communication. The slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The network (i.e. base station) can override by DCI a flexible resource indicated in SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration in which slot format corresponds to mechanism for resource allocation of resources; ability to receive information relating to resources that are unavailable/reserved for 

As to Claim 15.   You discloses the method of claim 9, wherein transmitting the signal comprises: transmitting an indicator of a slot format [Section 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link],
Although, You discloses MT/UE have slot format indication configuration such as in Sections 0185 and 0237, You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches to include in the updated SFI [Sections 0138, 0406: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)],
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format 

As to Claim 16.    You discloses a method of wireless communication performed by a wireless node [i.e. child node/user equipment-UE/MT/ terminal], comprising [Figs. 1 (Wireless Communication System), 15, Section 0008: Operating method related to determination of MT configuration, DU resource for user equipment-UE]:
identifying a set of one or more resources that is unavailable for a distributed unit (DU) that is a superior node to the wireless node [Fig. 15, Sections 0260, 0262, 0304: The IAB node receives DU configuration information from a parent node (i.e. CU) of the IAB node. When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI. The IAB node receives resource configuration information include a DU configuration; and the IAB node may identify, on the basis of the resource configuration information, whether each time resource is unavailable (NA) resource],
Although, You discloses MT/UE have slot format indication configuration such as in Section [0185]  A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes; Section [0237] An MT of an IAB node may have a slot format indication (SFI) configuration for an access link; yet You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches receiving an updated slot format indicator (SFI) to override a previous SFI; based at least in part on the updated SFI [Sections 0138, 0371, 0406, 0348: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The network can override by DCI a flexible resource indicated in SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI). Reserved: a resource in which UE is not allowed to transmit or receive],
and refraining from using the set of resources based at least in part on receiving the updated SFI [Sections 0138, 0348: the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. Reserved: a resource in which UE is not allowed to transmit or receive],
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration for access in which slot format corresponds to mechanism for resource 

As to Claim 17.  You discloses the method of claim 16 [Section 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link],
Although, You discloses MT/UE have slot format indication configuration such as in Sections 0185 and 0237, You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches wherein the updated SFI includes an indicator that each resource, of a plurality of resources that includes the set of resources, is for one of: downlink assignment, flexible assignment, or uplink assignment [Sections 0138, 0241, 0406: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The flexible slot (F) may be used to quickly and the transmit direction is determined by physical layer signaling such as DCI and/or SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration for access in which slot format corresponds to mechanism for resource allocation of resources in frequency and time; ability to receive information relating to resources that are unavailable/reserved for usage with the teaching of Kim relating to receiving SFI indicating resources reserved/not available, SFI override current resource configuration, information overrides previously received SFI and UE is not allowed to transmit/receive after receiving updated SFI. By combining the method/systems, the UE/MT can receive an updated SFI to override a previous SFI thereby enabling the UE to refrain from transmitting/receiving because resources are not available to prevent UE from wasting power/energy as suggested by Kim.

As to Claim 18.   You discloses the method of claim 17, wherein the flexible assignment indicates that a resource, of the set of resources, is unavailable [Sections 0233, 0262: Resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable), a hard resource, and a soft resource; resource configuration information include link direction information and availability information. Specifically, when the IAB node receives the DU configuration information, the IAB node may obtain information about the link direction (e.g., downlink, uplink, or flexible) and availability such as unavailable].

As to Claim 19.    You discloses the method of claim 16, wherein the set of resources is unavailable for use for one or more types of communications [Section 0262: When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI].

As to Claim 20.	 You discloses the method of claim 19, further comprising: receiving semi-static signaling identifying the one or more types of communications [Sections 0185, 0320: Considering mechanism for scheduling coordination, resource allocation, which is  necessary to support semi-static coordination of resources for IAB nodes. Resources are configured schedule for communication].

As to Claim 21. You discloses the method of claim 16, further comprising: receiving an indication identifying the set of resources as flexible resources [Sections 0221-0224, 0233: Time domain resources indicated as DL resource, UL resource, Flexible time resource. From perspective of IAB node, resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable)];
Although, You discloses MT/UE have slot format indication configuration such as in Sections 0185 and 0237, You does not specifically state an updated slot format indicator (SFI). 
  However, Kim teaches and wherein receiving the updated SFI comprises: receiving the updated SFI identifying the set of resources as flexible resources [Sections 0138, 0241, 0406: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The flexible slot (F) may be used to quickly and the transmit direction is determined by physical layer signaling such as DCI and/or SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration for access in which slot format corresponds to mechanism for resource allocation of resources in frequency and time; ability to receive information relating to resources that are unavailable/reserved for usage with the teaching of Kim relating to receiving SFI indicating resources reserved/not available, SFI override current resource configuration, information overrides previously received SFI and UE is not allowed to transmit/receive after receiving updated SFI. By combining the method/systems, the UE/MT can receive an updated SFI to override a previous SFI thereby enabling the UE to refrain from transmitting/receiving because resources are not available to prevent UE from wasting power/energy as suggested by Kim.

As to Claim 22. You discloses the method of claim 16, wherein the wireless node is a user equipment (UE) or a mobile terminal (MT) that is an inferior node of the DU [Section 0147: A distributed unit (DU), which provides an access connection with UEs or a connection with an MT of a lower IAB node].
As to Claim 24.    You discloses the method of claim 23, wherein transmitting the signaling comprises: transmitting signaling identifying the set of resources as flexible resources [Sections 0233, 0262: Resource types classified into UL, DL, F (flexible), and availability settings classified into NA (not-available/unavailable), a hard resource, and a soft resource; resource configuration information include link direction information and availability information. Specifically, when the IAB node receives the DU configuration information, the IAB node may obtain information about the link direction (e.g., downlink, uplink, or flexible) and availability such as unavailable],
Although, You discloses MT/UE have slot format indication configuration such as in [Sections 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link], yet You does not specifically state an updated slot format indicator (SFI).
However, Kim teaches the signaling being an updated slot format indicator (SFI) that overrides a previous SFI [Sections 0138, 0371, 0406, 0348: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The network can override by DCI a flexible resource indicated in SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI). Reserved: a resource in which UE is not allowed to transmit or receive],


As to Claim 25.  You discloses the method of claim 23, further comprising: receiving, from a CU of the DU Fig. 15, Sections 0260, 0262: The IAB node receives DU configuration information from a parent node [i.e. CU) of the IAB node. When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI],
Although, You discloses MT/UE have slot format indication configuration such as in [Sections 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link], yet You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches a request to transmit an updated slot format indicator (SFI); and wherein transmitting the signaling comprises: transmitting the updated SFI based at least in part on receiving the request [Sections 0138, 0371, 0406: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The network can override by DCI a flexible resource indicated in SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)],
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration for access in which slot format corresponds to mechanism for resource allocation of resources in frequency and time; ability to receive information relating to resources that are unavailable/reserved for usage with the teaching of Kim relating to receiving SFI indicating resources reserved/not available, SFI override current resource configuration, information overrides previously received SFI and UE is not allowed to transmit/receive after receiving updated SFI. By combining the method/systems, the UE/MT can receive an updated SFI to override a previous SFI thereby enabling the UE to refrain from transmitting/receiving because resources are not available to prevent UE from wasting power/energy as suggested by Kim.

As to Claim 26.  You discloses the method of claim 25…based at least in part on an identifier of the inferior node [Sections 0070, 0154, 0262: The gNB provide radio resource management, resource allocation and the like corresponding to functions such as UE address assignment. The UE receive downlink signal transmission. Perform L1 signaling such as DCI with child about unavailable resources],
Although, You discloses MT/UE have slot format indication configuration such as in [Sections 0185, 0237: A mechanism is considered for scheduling coordination, resource allocation, across IAB node which is support of resources frequency, time in terms of slot/slot format for IAB nodes. An MT of an IAB node may have a slot format indication (SFI) configuration for an access link], yet You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches wherein transmitting the updated SFI comprises: transmitting the updated SFI [Sections 0138, 0406: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI)],
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration in which slot format corresponds to mechanism for resource allocation of resources; ability to receive information relating to resources that are unavailable/reserved for usage with the teaching of Kim relating to receiving SFI indicating resources reserved/not available, SFI override current resource configuration, and UE is not allowed to transmit/receive after receiving updated SFI. By combining the method/systems, the UE/MT can receive an 

As to Claim 30.    You discloses a wireless node [i.e. child node/user equipment-UE/MT/ terminal], for wireless communication, comprising [Figs. 1 (Wireless Communication System), Fig. 15, Fig. 26 (Depicts wireless device), Section 0008: Operating method related to determination of MT configuration, DU resource for user equipment-UE]:
 a memory [Memory-104]; and one or more processors [Processor-102] coupled to the memory, the memory and the one or more processors configured to [Fig. 26 (Depicts wireless device), Section 0382: The wireless device includes at least processor-102, memory-104; the processor configured to control the memory],
identify a set of one or more resources that is unavailable for a distributed unit (DU) that is a superior node to the wireless node [Fig. 15, Sections 0260, 0262, 0304: The IAB node receives DU configuration information from a parent node (i.e. CU) of the IAB node. When the IAB node receives the DU configuration information, the IAB node obtain information about unavailable resources for communication with the child node of the IAB node and perform L1 signaling such as DCI. The IAB node receives resource configuration information include a DU configuration; and the IAB node may identify, on the basis of the resource configuration information, whether each time resource is unavailable (NA) resource],
Although, You discloses MT/UE have slot format indication configuration such as in Section [0185]  A mechanism is considered for scheduling coordination, resource allocation, Section [0237] An MT of an IAB node may have a slot format indication (SFI) configuration for an access link; yet You does not specifically state an updated slot format indicator (SFI). 
However, Kim teaches receive an updated slot format indicator (SFI) to override a previous SFI;  based at least in part on the updated SFI [Sections 0138, 0371, 0406, 0348: In NR, the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. The network can override by DCI a flexible resource indicated in SFI. A User Equipment device may receive control information that indicates resource set and wherein indicated transmission direction overrides flexible status indicated for the time-frequency resource set by a previously received slot format indicator (SFI). Reserved: a resource in which UE is not allowed to transmit or receive];
 and refrain from using the set of resources based at least in part on receiving the signaling [Sections 0138, 0348: the slot format indicator (SFI) indicates whether a slot is reserved (i.e. not available) etc.., SFI override current configuration of the frame, and SFI provides override capability. Reserved: a resource in which UE is not allowed to transmit or receive],
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of You relating to a MT/UE receiving SFI (slot format indication) configuration for access in which slot format corresponds to mechanism for resource allocation of resources in frequency and time; ability to receive information relating to resources that are unavailable/reserved for usage with the teaching of Kim relating to receiving SFI . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular Novlan et al. US 20190349079 in particular Sections [0039, 0042-0054, 0060], see PTO-892.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


February 25, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477